899 F.2d 15
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Virgil S. WILLIAMS, Defendant-Appellant.
No. 90-3286.
United States Court of Appeals, Sixth Circuit.
April 5, 1990.

1
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges, and JOHN FEIKENS, Senior District Judge*.

ORDER

2
The defendant appeals the district court's order denying his motion to withdraw his guilty plea or in the alternative to modify it.  The district court entered its order on March 20.  Within ten days, before sentence had been imposed, the defendant filed his notice of appeal.  Sentence has not yet been imposed, although the district court advises that a tentative sentencing date of April 6, 1990 has been set.


3
A defendant's appeal in a criminal case must be taken within 10 days of the entry of judgment.  Fed.R.App.P. 4(b).  In a criminal case, the final judgment for purposes of appeal is the imposition of sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984).  Exceptions to this rule are narrowly construed.   Midland Asphalt Corp. v. United States, 109 S.Ct. 1494, 1497 (1989).  We conclude that the appeal in the instant case is premature and therefore not within our jurisdiction.  See United States v. Gottlieb, 817 F.2d ?? ?? 8th Cir.1987) (denial of motion to withdraw guilty plea is nonappealable interlocutory order prior to sentence).


4
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction without prejudice to the defendant's right to perfect a timely appeal after sentence.  Rule 9(b)(1), Local Rules of the Sixth Circuit.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation